Case 4:18-cv-00059-JLK-JCH Document 18 Filed 05/29/20 Page 1 of 1 Pageid#: 1203




                      IN THE UNITED STATES DISTRICT COURT                         MAY 29 2020
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

 CONNIE J.,                                  )
                                             )
               Plaintiff,                    )      Case No. 4:18-cv-00059
                                             )
 v.                                          )      ORDER
                                             )
 COMMISSIONER OF SOCIAL                      )      By: Hon. Jackson L. Kiser
 SECURITY,                                   )          Senior United States District Judge
                                             )
               Defendant.                    )


        Before me is the Report and Recommendation (“R&R”) of the United States

 Magistrate Judge recommending that I grant the Commissioner’s Motion for Summary

 Judgment, deny Plaintiff’s Motion for Summary Judgment/Motion to Remand, and affirm

 the Commissioner’s final decision. The R&R was filed on May 14, 2020, and the parties had

 fourteen (14) days to file objections. No objections were filed. Accordingly, it is

 ORDERED and ADJUDGED that the R&R [ECF No. 17] shall be, and hereby is,

 ADOPTED in its entirety. The Commissioner’s Motion for Summary Judgment [ECF No.

 15] is GRANTED, Plaintiff’s Motion for Summary Judgment/Motion to Remand [ECF

 No. 13] is DENIED, and the final decision of the Commissioner is AFFIRMED. The

 clerk is directed to remove this case from the active docket of the court.

        The clerk is directed to send a copy of this Order to all counsel of record and to

 Magistrate Judge Hoppe.

        ENTERED this 29th day of May, 2020.


                                     ________________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE
